Peters, J.
We think the judge at the trial gave a correct ruling upon the point raised in this case, and presented the idea, involved in it, in apt and appropriate words. To enable the plaintiff to recover, he must have been “a traveler.” That is not all. He must have been traveling for some purpose or other for which streets are required to be constructed and kept in repair. A person may be a traveler, but not such within the contemplation of the statute, which gives compensation for an injury occasioned by a defect in a highway. He may be within or without the protection of the statute, and still be a traveler. The distinction between what is a legitimate use of the streets or the contrary, is a nice and narrow one, and still it is an appreciable and palpable distinction. A boy may be within the protection of the statute while running upon a street, if going to or returning from school; but not, if pai’ticipating at the time in a game of ball being carried on in the highway. He might be a traveler, perhaps, under some circumstances, while sliding down hill on his way to school; but not, if merely engaged in sliding down hill as a pastime and 'sport. The statute requires that the way shall be “safe and convenient for travelers with horses, teams and carriages.” A hoi’se being driven or led upon the street may be in the sense of the statute the horse of a traveler; but if an estray upon the common or highway, he would not be. The instruction in the case at bar prevents the plaintiff recovering, because he was using the highway at the time of the accident for the purpose of racing. Not because racing horses is an unlawful thing, but because it was a purpose for which the streets were not designed to be used. Playing ball and sliding down hill are not unlawful exercises and games. Put the streets are not proper places for such recreations, nor are they appropriate as racing grounds for fast driving. Of course, while a person is racing his horse, he is passing along the highway, in one sense, as any traveler would. So is the boy passing along the street while running after the ball, or sliding down hill, or the horse while going astray. If the plaintiff had been on his way to his business house or home, or had been out riding for pleasure and recreation, and while so going had speeded his horse to keep up with or to pass other teams on the road, he might still have been *169a traveler within the protection of the statute in case of accident from a defective way. (See Blodgett v. Boston, 8 Allen, 237, 241.) In such case the racing might have been merely an incidental or casual thing. But whore a person uses a highway wholly for the purpose of horse-racing, and in the same manner he would have used it if a race-course fitted and designed for the purpose, and meets with disaster, he cannot recover of a town merely because the town has not afforded him and his horse a safer and more perfect track. Stinson v. Gardiner, 42 Maine, 248. Leslie v. Lewiston, 62 Maine, 468. O'Connell v. Lewiston, 65 Maine, 34. Orcutt v. Kittery Point Bridge Co., 53 Maine, 500. Stickney v. Salem, 3 Allen, 374. Blodgett v. Boston, supra. To this extent did the instructions go, as we understand them, and no further. ¥e think the verdict is sustained by the evidence.

Motion and exceptions overruled.

Appleton, C. J., "Walton, Barrows, Yirgin and Libbey, JJ., concurred.